Name: Commission Regulation (EEC) No 182/89 of 26 January 1989 fixing the import levies on frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 23/14 Official Journal of the European Communities 27. 1 . 89 COMMISSION REGULATION (EEC) No 182/89 of 26 January 1989 fixing the import levies on frozen beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty, establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 4132/88 (2), and in particular Article 12 (8) thereof, Whereas the import levies on frozen beef and veal were fixed by Commission Regulation (EEC) No 2311 /88 (3), as last amended by Regulation (EEC) No 4037/88 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2311 /88 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen beef and veal shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 February 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 24. (*) OJ No L 362, 30. 12. 1988, p. 4. 0 OJ No L 201 , 27. 7. 1988, p. 79 . 0 OJ No L 355, 23. 12. 1988 , p. 44. 27. 1 . 89 Official Journal of the European Communities No L 23/ 15 ANNEX to the Commission Regulation of 26 January 1989 fixing the import levies on frozen beef and veal (') (ECU/ 100 kg) CN code Levy \  Net weight  0202 10 00 223,251 0202 20 10 223,251 0202 20 30 178,600 0202 20 50 279,064 0202 20 90 334,876 0202 30 10 279,064 0202 30 50 279,064 0202 30 90 383,991 0206 29 91 383,991 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories.